United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
DEPARTMENT OF THE ARMY,
AMMUNITION DEPOT, Crane, Indiana,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1393
Issued: October 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 26, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 8, 2007 merit decision modifying its determination of her loss of
wage-earning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to modify appellant’s loss of
wage-earning capacity, thereby reducing her compensation to zero.
FACTUAL HISTORY
On June 11, 1973 appellant, then a 42-year-old ordnance worker, filed a traumatic injury
claim alleging that on June 7, 1973 she felt a sharp pain in her right elbow while pulling tar out
of funnels. She stopped work on February 8, 1974 and was terminated from the employing
establishment effective that date. The Office accepted that appellant sustained lateral humeral

epicondylitis of the right elbow and entrapment of the right radial nerve by the right supinator
muscle causing right lateral epicondylitis and paid compensation for periods of disability. On
February 21, 1974 appellant underwent a right elbow arthrotomy. On December 9, 1980 she
underwent a right lateral epicondylectomy of the right humerus with supinator arcade of Frohse
release. Both procedures were authorized by the Office.1
On April 22, 1981 Dr. William B. Kleinman, an attending Board-certified orthopedic
surgeon, indicated that appellant could not perform her preinjury position but was capable of
performing limited-duty work which did not require lifting more than 10 pounds.
In a November 5, 1981 decision, the Office reduced appellant’s compensation based on
its determination that the selected position of appointment clerk represented her wage-earning
capacity. The appointment clerk position involved scheduling appointments with employers or
other employees with clients or customers by mail, telephone or in person and recording the
times and dates of appointments in an appointment book. The position was sedentary and did
not require lifting more than 10 pounds. An Office loss of wage-earning capacity specialist
determined that the appointment clerk position was reasonably available in appellant’s
commuting area.
In early December 1984, appellant began to participate in an Office-sponsored vocational
rehabilitation program. On December 20, 1984 Dr. Kleinman indicated that appellant should be
encouraged to pursue “full gainful employment.” He stated his recommendation that appellant
not repetitively lift more than 10 pounds based on her subjective pain complaints. On April 30,
1990 Dr. Michael S. Turner, an attending Board-certified neurosurgeon, stated that appellant
continued to have right lateral epicondylitis but did not have any right radial nerve dysfunction.
He indicated that appellant could not perform tasks that involved “much extension at the wrist on
a repetitive basis only against gravity.”
On January 25, 1996 Dr. Andrew J. Vicar, an attending Board-certified neurologist,
stated that on examination appellant had full flexion and extension of her right elbow and
fingers. He noted that she had no atrophy of her arm, no swelling or redness anywhere, and no
neurovascular, neurological or motor deficits. Dr. Vicar indicated that appellant subjectively
complained that her right arm hurt but that she had no objective findings. He stated that she
could perform sedentary clerical work which included such duties as answering the telephone,
filing documents and using the computer.2
On March 14, 2006 the Office requested that appellant submit an updated medical report
regarding her right elbow condition within 60 days. After appellant did not submit the requested
report within the allotted time period, the Office referred her to Dr. James B. Rickert, a Board-

1

On August 5, 1977 the Office granted appellant a schedule award for a 15 percent permanent impairment of her
right arm.
2

Dr. Vicar indicated that appellant’s medical condition was the same as that observed when he last examined her
in November 1990.

2

certified orthopedic surgeon, for an examination and opinion regarding whether she had residuals
or disability due to her accepted right elbow conditions.3
On November 13, 2006 Dr. Rickert concluded that appellant did not have any residuals of
her accepted right elbow conditions. He provided a description of appellant’s medical history
including her surgeries in 1974 and 1980 and indicated that she reported that her right elbow was
nontender but that she had pain and swelling in the knuckles of her right hand. Dr. Rickert stated
that appellant had some arthritic changes involving the interphalangeal joints of her right hand.
On examination appellant’s right upper extremity was neurolovascularly intact, her right wrist
and elbow exhibited a full range of motion, she had well-healed surgical scars on the right elbow
with no point tenderness, and she had no varus or valgus instability. Dr. Rickert stated that
appellant’s active diagnosis was degenerative changes of the right hand. He stated:
“There are no objective findings involving any of the accepted conditions in the
statement of accepted facts. I do not believe there is any residual. Therefore, I do
not believe there is any residual that is active or disabling. Any current disability
she does have is related to the arthritic change, which is in her hand. This is not
due to work injury, nor to preexisting factors, rather, it is simply routine
degenerative changes that one is likely to see in any 76-year-old woman.
“At this time, I do believe that the patient is capable of performing her position
stated in the statement of accepted facts. I base this on the fact that in the
statement of accepted facts, it states that she could do this work with no lifting
over 10 pounds and no repetitive activity of the right arm. Please note that I
believe she can do repetitive activities of the right arm, certainly the right lateral
epicondylitis would not be limiting this. The patient does not have any
quantifiable functional deficits at this time, other than the degenerative changes
noted in the hand already discussed.”4
The Office requested Dr. Rickert to clarify whether appellant could perform her preinjury
position and whether the recommended 10-pound lifting restriction was based solely on nonwork
related degenerative changes/arthritis of her right hand. On December 7, 2006 Dr. Rickert
stated:
“At this time, the patient is able to do her unrestricted work if one considers only
her work-related condition. The degenerative changes and arthritis are the reason
I recommended restricted work. However, there are no ongoing residuals from
her work injury. Therefore, as far as her work injury alone is concerned, she
needs no restriction.”
On February 27, 2007 the Office advised appellant of its proposal to modify its
determination of her loss of wage-earning capacity, thereby reducing her compensation to zero.
The Office found that the opinion of Dr. Rickert established a material change in the nature and
3

The Office provided a detailed statement of accepted facts.

4

In a November 14, 2006 form report, Dr. Rickert stated that appellant could not lift more than 10 pounds.

3

extent of her injury-related condition, i.e., she no longer had any residuals of her accepted
employment injuries. Appellant submitted a March 21, 2006 letter in which she argued that
Dr. Rickert did not perform an adequate examination.
In an April 8, 2007 decision, the Office finalized the proposed modification of its
determination of appellant’s loss of wage-earning capacity, thereby reducing her compensation
to zero.
LEGAL PRECEDENT
Once a loss of wage-earning capacity is determined, a modification of such a
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated
or the original determination was in fact erroneous.5 The burden of proof is on the party
attempting to show the award should be modified.6 If the Office wishes to modify a claimant’s
compensation, such as modifying a loss of wage-earning capacity determination by showing a
material change in the nature and extent of the injury-related condition, its burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.7
ANALYSIS
The Office accepted that appellant sustained lateral humeral epicondylitis of the right
elbow and entrapment of the right radial nerve by the right supinator muscle causing right lateral
epicondylitis. Appellant last worked for any employer on February 8, 1974 and the Office paid
appropriate disability compensation. In a November 5, 1981 decision, the Office modified
appellant’s compensation based on its determination that the selected position of appointment
clerk represented her wage-earning capacity. The position was sedentary and did not require
lifting more than 10 pounds.
In November 2006 the Office referred appellant to Dr. Rickert, a Board-certified
orthopedic surgeon, for an examination and opinion regarding whether she had residuals or
disability due to her accepted right elbow conditions.8 Based on the opinion of Dr. Rickert, the
Office modified its determination of appellant’s loss of wage-earning capacity, thereby reducing
her compensation to zero.
The Board finds that the Office properly modified its determination of appellant’s loss of
wage-earning capacity based on the opinion of Dr. Rickert. In well-rationalized reports dated
November 13 and December 7, 2006, Dr. Rickert concluded that appellant did not have any
5

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

6

Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986).

7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

Prior to this time, the last medical evidence of record was dated January 25, 1996 and appellant did not respond
to a request for an updated medical report.

4

residuals of her accepted right elbow conditions. He indicated that on examination appellant’s
right upper extremity was neurolovascularly intact, that her right wrist and elbow had full range
of motion, that she had well-healed surgical scars on the right elbow with no point tenderness,
and that she had no varus or valgus instability.
The Board has carefully reviewed the opinion of Dr. Rickert and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Rickert’s opinion is based on a proper factual and medical
history in that he had the benefit of an accurate and up-to-date statement of accepted facts,
provided a thorough factual and medical history and accurately summarized the relevant medical
evidence.9 Dr. Rickert provided medical rationale for his opinion by explaining that appellant
did not exhibit any objective evidence of her accepted right elbow conditions. He explained
appellant’s continuing problems, which necessitated a 10-pound lifting restrictions, by indicating
that they were due to a nonwork-related degenerative process of the right hand. Dr. Rickert
stated that appellant would only be prevented from performing her preinjury job by her nonworkrelated hand condition.
Given that the Office has shown that appellant ceased to have residuals from her
employment-related right elbow conditions, it has shown a material change in the nature and
extent of the injury-related condition. Therefore, it had an adequate basis to modify its
determination of appellant’s loss of wage-earning capacity.10 It was appropriate for the Office to
reduce appellant’s compensation to zero as the medical evidence showed that no employmentrelated condition contributed to any level of disability.
CONCLUSION
The Board finds that the Office met its burden of proof to modify its determination of
appellant’s loss of wage-earning capacity, thereby reducing her compensation to zero.

9

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

10

See supra notes 5 through 7 and accompanying text.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 8, 2007 decision is affirmed.
Issued: October 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

